 1   MITCHELL & SPEIGHTS, LLC
     Steven C. Mitchell (AZ Bar No. 009775)
 2   Samuel F. Mitchell
 3   (pro hac vice to be submitted)
     4854 E. Baseline Road, Suite 103
 4   Mesa, AZ 85206
     Tel: (602) 244-1520
 5   Fax: (602) 267-9394
 6   Steve@mitchellspeights.com
     Sam@mitchellspeights.com
 7
     Attorneys for Plaintiff Tucson Medical Center
 8
 9                        IN THE UNITED STATES DISTRICT COURT
10                              FOR THE DISTRICT OF ARIZONA
11
12    TUCSON MEDICAL CENTER, a                             No. 4:18-cv-00481-RCC
      corporation,
13                 Plaintiff,
14                                                         PLAINTIFFS REPLY
               v.                                          MEMORANDUM IN SUPPORT
15                                                         OF MOTION TO REMAND AND
      PURDUE PHARMA L.P., et al.,                          MOTION TO STRIKE
16
17                       Defendants.
18
19
              Plaintiff Tucson Medical Center (sometimes referred to as “Plaintiff”), by and
20
     through undersigned counsel, respectfully submits this reply memorandum, in further
21
     support of (1) Plaintiff’s Emergency Motion to Remand [Doc No. 7] (the “Motion to
22
     Remand”), and (2) “Plaintiff’s Emergency Response to Defendant’s Improper
23
     Supplemental Notice of Removal” [Doc. No. 11] (the “Motion to Strike”). For the reasons
24   stated below, and in Plaintiff’s earlier-filed papers, this action should be remanded to state
25   court.
26                                       I. INTRODUCTION
27            This case belongs in state court. Federal courts, presented with similar cases, have
                                                   -1-
 1   unanimously concluded that state law claims arising from the Defendants’ conscious
 2   indifference to human life in creating the opioid crisis do not necessarily implicate
 3   substantial federal issues. Notwithstanding the pendency of hundreds (if not thousands) of
 4   cases arising as a result of the Defendants’ malfeasance, the Defendants still cannot cite
 5   one case in which a district court has bought its baseless and porous argument for federal
 6   jurisdiction.
 7          Defendant McKesson Corp. (“McKesson”) has contrived an alternative stretched

 8   beyond the pale theory that it is, for all intents and purposes, a “federal officer” because it

 9   distributed opioids through certain government channels.        But a government contractor

10   cannot and shall not avail itself of removal on this basis, or of the related government
     contractor defense, unless the federal government gave explicit instruction which in turn,
11
     foreclosed the contractor’s ability to comply with state law. McKesson has made no
12
     attempt to explain how anything the government required it to do prevented it from
13
     complying with state law. In any event, Plaintiff has disclaimed and waived any right to
14
     recovery against McKesson arising out of McKesson’s distribution of opioids pursuant to
15
     its Pharmaceutical Prime Vendor Contract. Doc. No. 41. Such post-removal disclaimers
16
     have been broadly recognized as disposing of any federal nexus that might have earlier
17
     vested a district court with original jurisdiction and is more than sufficient to support
18
     immediate remand.
19
            Both purported theories for removal are meritless. It is not difficult to see that
20
     Defendants’ conduct has everything to do with creating confusion and delay, and nothing
21   to do with the merits. This is further evidenced by the multiple motions for stays filed by
22   the Defendants, as well as a not so veiled threat to appeal the adverse determination on
23   remand that they seem to expect. The Court should remand this action without further delay
24   and put an end to this gamesmanship.
25                                        II. ARGUMENT
26
              A. AmerisourceBergen Offers Nothing New in Support its Claim of
27            Federal Question Jurisdiction, but Merely Rehashes Baseless Arguments
                                                   -2-
 1            That Have Failed Across the Country.

 2          What is most notable about “AmerisourceBergen Drug Corporation’s

 3   Brief in Opposition to Plaintiff’s Motion to Remand” [Doc. No. 36] is not what it says, but

 4   rather, what it does not. After removing dozens of cases to federal court, and opposing

 5   nearly as many motions to remand, and filing and re-filing the same brief over and over,

 6   ABDC still cannot cite a single case, from any court, in which it has been successful.

 7   That’s because there are none. Every court to address this question has found that a

 8   “substantial federal question” is not by “necessity” implicated by state law claims arising

 9   from the conspiracy alleged in this action. See, e.g., In Re: Nat’l Prescription Opiate Litig.,

10   MDL No. 2804 [Doc. # 899] (N.D. Ohio Aug, 23, 2018) (remanding action brought by the

11   State of Montana to a state court in Montana); Weber County, Utah v. Purdue Pharma,

12   L.P., 2018 WL 3747846 (D. Utah Aug. 7, 2018); Uintah County, Utah v. Purdue Pharma,

13   L.P., 2018 WL 3747847 (D. Utah Aug. 7, 2018); New Mexico ex rel. Balderas v. Purdue

14   Pharma, L.P., et al., 2018 WL 2942346, at *4 (D.N.M. June 12, 2018); Delaware v.

15   Purdue Pharma L.P., 2018 WL 1942363 (D. Del. Apr. 25, 2018); State of West Virginia

16   ex rel. Morrisey v. McKesson Corp., 2017 WL 357307 (S.D. W.Va. Jan. 24, 2018);

17   Order, County of Dallas v. Purdue Pharma L.P. et al., No. 3:18-cv-00426, Doc. 10 (N.D.

18   Tex. March 7, 2018) (denying motion to stay and granting motion to remand);

19   Order, Estate of Bruce Brockel v. Purdue Pharma L.P. et al., No. 1:17-cv-000521, Doc. 63

20   (S. D. Ala. March 29, 2018) (remanding case back to state court following 11th Circuit

21   ruling for the plaintiff); Order, County of Delta v. Purdue Pharma L.P. et al., No. 4:18-cv-

22   00095, Doc. 27 (E.D. Tex. March 22, 2018) (denying motion to stay and granting motion

23   to remand); Order, County of Travis v. Purdue Pharma L.P. et al., No. 1:18-cv-00254,

24   Doc. 12 (W.D. Tex. March 28, 2018) (denying motion to stay and granting motion to

25   remand); Order, County of Spartanburg v. Rite Aid of South Carolina, Inc., No. 7:18-cv-

26   01799, Doc. 32 (D.S.C. July 27, 2018) (denying motion to stay and granting motion to

27   remand); Order, County of Anderson v. Rite Aid of South Carolina, Inc., No. 8:18-cv-

                                                   -3-
 1   01947, Doc. 44 (D.S.C. Aug. 20, 2018)(denying motion to stay and granting motion to
 2   remand); Order, County of Greenville v. Rite Aid of South Carolina, Inc., No. 6:18-cv-
 3   1085, Doc. 66 (D.S.C. May 21, 2018) (denying motion to stay and granting motion to
 4   remand); Memorandum Opinion and Order, County of Van Zandt v. AmerisourceBergen
 5   Corporation et al., No. 6:18-cv-00064, Doc. 73 (E.D. Tex. Apr. 16, 2018) (denying motion
 6   to stay and granting motion to remand). This is hardly a close question, nor is it a question
 7   of first impression.
 8
              B.   There Was, and Is, No “Federal Officer” Jurisdiction.
 9
                    1.    Plaintiff Has Disclaimed and Waived Any Claims Arising in
10                  Whole or in Part from the PPV Contract Cited by McKesson,
                    Eliminating Any Plausible Reason for the Court to Adjudicate
11                  Plaintiff’s State Law Claims.
12          For the reasons stated in the Motion to Strike, and in Section II(B)(2), infra, there
13   was no basis for removal, at the time of removal, under the “federal officer” theory. But
14   even assuming, for the sake of argument1, that there was a basis for “federal officer”
15   jurisdiction at the time of removal, it is no longer true now, and there is no longer any
16   plausible reason for the Court to assert whatever supplemental jurisdiction McKesson
17   argues it had over the pending state law claims.
18          Tucson Medical Center may and has, disclaimed any claims arising from
19   McKesson’s contract with the federal government which provided the, arguable and
20   disputed, basis of federal jurisdiction under 28 U.S.C. § 1441(a)(1), and therefore have
21   removed any “federal officer” jurisdiction as the basis for federal original jurisdiction
22   under this theory. See Doc. No. 41. Indeed, “federal courts have consistently granted
23   motions to remand where the plaintiff expressly disclaimed the claims upon which federal
24   officer removal was based.” Dougherty v. A O Smith Corp., Civil Action No. 13–1972–
25   SLR–SRF, 2014 WL 3542243, at *10 (D. Del. July 16, 2014). Such waivers are broadly
26
     1
      This assumption is made wholly in the alternative and Plaintiff vehemently denies any
27   “federal officer” argument McKesson may posit.
                                                  -4-
 1   accepted within the Ninth Circuit, as elsewhere, as there are many decisions within the
 2   Ninth Circuit remanding cases based on waivers filed after removal and/or included in
 3   papers supporting remand. See, e.g. Schulz v. Crane Co., No. 2:13–CV–02370–KJM, 2014
 4   WL 280361, at *2 (E.D. Cal. Jan. 23, 2014) (waiver filed in federal court after removal);
 5   Lara v. CBS Corp, 2013 WL 4807168 (C.D. Cal. Sep. 6, 2013) (remanding, holding that
 6   waiver     contained   in   plaintiff’s   moving    papers   sufficient   to   waive   federal
 7   claims); Lockwood v. Crane Co., 2012 WL 1425157 (C.D. Cal. Apr. 25, 2013) (plaintiff's
 8   “Notice of Waiver of Claims” filed shortly after removal sufficient to justify remand); Pratt
 9   v. Asbestos Corp., No. CV-11-3503-DMR, 2011 WL 4433724 (N.D. Cal. Sept. 22, 2011)
10   (remanded, following waiver filed after removal, of claims relating to federal contracts).
11            Once all federal claims (and/or parties against whom federal claims have been
12   asserted) have been removed from an action that was removed from state court, the federal
13   court generally has discretion to (1) adjudicate the remaining state law claims, or (2)
14   remand them to state court. See 28 U.S.C. § 1367(c)(3) (the district court “may decline to
15   exercise supplemental jurisdiction over a claim” if the court “has dismissed all claims over
16   which it has original jurisdiction”). The usual practice is to remand such actions if the
17   federal claims have been resolved prior to trial. Carnegie–Mellon Univ. v. Cohill, 484 U.S.
18   343, 350 n. 7 (1988) (when federal claims have been resolved prior to trial, “in the usual
19   case the balance of factors will weigh toward remanding any remaining pendent state
20   claims to state court”). Here, whatever federal claims may have been pleaded have not
21   only been resolved prior to trial, they have been resolved prior to the filing of any
22   responsive pleadings.       Even assuming that the Court had some basis for original
23   jurisdiction in the first place, such basis no longer exists, and as a consequence, there is no
24   plausible reason for this Court to adjudicate Tucson Medical Center’s state law claims.
25
26                   2.   McKesson Had No Basis, at the Time of Removal, for Removing
                     This Action as a “Federal Officer”
27            Because any claims arising from the PPV contract have been resolved, there is little
                                                   -5-
 1   reason to dwell on the question of whether “federal officer” jurisdiction existed at the time
 2   of removal. In an abundance of caution, Plaintiff shall briefly address arguments made in
 3   “Defendant McKesson’s Opposition to Plaintiff’s Motion to Remand on McKesson’s
 4   Supplemental Notice of Removal” [Doc. No. 38] (“McKesson Opp.”).
 5
                          a. McKesson Has Not Alleged that the Federal Government
 6                        Required it to Ship Even One Suspect Order of Opioids, Much
                          Less a Material Quantity
 7          In the “Emergency Motion to Strike,” Plaintiff noted that McKesson had identified
 8   itself in the Supplemental Notice as a “supplier” of pharmaceutical goods, and that sellers
 9   of goods are not “federal officers” when the goods they provide are commercial products
10   not made to government specifications.
11          McKesson has moved the goalposts, and now contends that, instead of being a
12   supplier, it is a provider of “distribution services.” McKesson Opp., at 8. Even assuming
13   that resellers of commercial goods can be characterized as providers of a “distribution
14   service” and that McKesson is a service provider, what is missing from McKesson’s
15   submissions is any attempt to explain how the federal government somehow forced it to
16   violate the law in the manner in which it provided this “distribution service,” as the
17   gravamen of this jurisdictional theory is that “the government made me do it.” Alsup v. 2-
18   Day Blinds, Inc., 435 F.Supp.2d 838, 847-48 (S.D.Ill.2006) (citations omitted).          The
19   typical successful assertion of the “federal officer” defense contains an explanation that the
20   government actually did direct the defendant to engage in a practice alleged to violate state
21   law, such as a statement that the government actually did direct the Defendant to use a
22   hazardous substance in a piece of military equipment, or that the government actually did
23   direct the defendant to perform a hazardous service that caused injury to others. Here, in
24   contrast, McKesson, at most, has suggested that the federal government could,
25   theoretically, after exhausting certain procedural requirements, have told it to ship orders
26   that McKesson suspected were improper.
27          The relevant contract provision, AS3023, makes it clear that the contractor is
                                                  -6-
 1   permitted to suspend suspicious orders, in the first instance, “because of an expectation
 2   that some or all of the orders will be diverted or refuses to continue accepting indirect
 3   orders because of a perceived pattern of diversion.” Then the contractor must notify the
 4   contracting officer (“CO”) of that suspension within 48 hours. Then the CO may direct the
 5   contractor to fill the order, but only “if the CO finds that there is no factual basis for the
 6   Contractor's decision.” Id. AS3023 does not simply require McKesson to ship all orders
 7   without asking questions, rather it provides a procedure for addressing suspicious orders
 8   and resolving disputes pertaining to them.
 9          More importantly, AS3023 only describes the rights and obligations of the
10   contractor and the CO. It says nothing about what actually occurred during the course of
11   the contractual relationship between the VA and McKesson. What is notably missing from
12   McKesson’s papers is: (1) the description of even a single instance in which McKesson
13   ever refused to fill a an order under the PPV, much less a statement that this occurred with
14   respect to a material quantity of orders, or (2) the description of even a single instance in
15   which a CO directed McKesson to fill an order over McKesson’s objections, much less an
16   allegation that this is something that occurred regularly.
17          McKesson would have a valid “federal officer” argument if the federal government
18   had actually compelled McKesson to engage in the conduct that Plaintiff alleges was in
19   violation of state laws.     McKesson could have stated in its Notice of Removal that
20   “McKesson regularly refuses to fill government orders it believes are suspicious, however,
21   it has been instructed by the government to fill those orders immediately.” It did not say
22   that. It will not say that. It has not stated that the government ever told it to do anything,
23   but instead proffers the suggestion that the federal government could have done so. That
24   is not enough to establish that it was “was acting “pursuant to a federal officer’s directions,”
25   Fidelitad, Inc. v. Institu, Inc., 2018 WL 4568555, at *3 (9th Cir. Sept. 25, 2018) (quoting
26   Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252–53 (9th Cir. 2006)), nor that such
27   directions prevented it from complying with state (or federal) laws pertaining to controlled
                                                   -7-
 1   substances, public nuisances, or otherwise. This jurisdictional theory fails where there is
 2   no suggestion by the removing defendant that the government prevented the defendant
 3   from complying with state law. See Walek v. Boeing Co., 2016 WL 910150, at *5 (C.D.
 4   Cal. Mar. 9, 2016) (removing defendant “must show that the Government made a
 5   discretionary decision … that conflicted with state law, therefore cause[d] the defendant
 6   to violate state law”) (emphasis added) (quoting Prewett v. Goulds Pumps (IPG), No. C09-
 7   0838 RSM, 2009 WL 2959877, at *7 (W.D. Wash. Sept. 9, 2009)); Custer v. Cerro Flow
 8   Prods., No. 09-514-DRH, 2009 WL 5033931 (S.D. Ill. 2009) (“Defendants have not
 9   pointed to any government requirement that prevented them from handling and disposing
10   of the PCBs with care”) (emphasis added). Here, McKesson, at most, suggests the federal
11   government could have prevented it from distributing opioids with care (at least in the PPV
12   channel), but does not claim that the federal government actually did prevent it from doing
13   so.
14                 b. McKesson has Alleged No Causal Nexus Between Plaintiff’s Injuries
15                 any Government Instructions to Illegally or Imprudently Perform
                   “Distribution Services”
16          There is no “causal nexus” between plaintiff’s injuries and acts taken by McKesson
17   at the government’s direction because McKesson has not identified anything the
18   government actually did to prevent it from complying with Arizona law. Even assuming
19   that its percentage of sales that are made under the PPV contract is somewhat larger in this
20   region than the 2% share they appear to be nationwide, it is irrelevant if McKesson cannot
21   claim that the government ever directed it to do anything differently with respect to
22   suspicious orders through the PPV channel than it would have done with ordinary private
23   sector sales. McKesson would have a strong “causal nexus” argument if it stated that the
24   PPV channel was a veritable opioid floodgate, and that this was because of specific
25   directions to McKesson to ship suspect orders over its objections. But McKesson makes
26   no statements that the PPV channel actually functioned in any materially different respect
27   from other sales and distribution channels.
                                                   -8-
 1          McKesson continues to rely heavily on the decision made by the MDL Court
 2   concerning Indian tribes – the only decision Plaintiff is aware of from any court denying
 3   any motion to remand any opioid-related case for any reason. In re National Opiate Litig.,
 4   2018 WL 4203535 (N.D. Ohio Sept. 4, 2018). But McKesson does not even acknowledge,
 5   much less refute the implications of, the fact that the MDL Court “construe[d] McKesson’s
 6   removal arguments very narrowly as applicable only to the specific facts of these [the]
 7   two [Indian tribe] cases.” 2018 WL 4203535, at *10 (emphasis and extra emphasis added).
 8   Additionally, McKesson relies on four cases it had removed on this basis, and which were
 9   stayed by the courts to which they were removed. But these are all cases brought by Indian
10   tribes, and two are the same cases that were at issue in the MDL Court’s September 4, 2018
11   order.2 McKesson is trying to expand this basis for federal jurisdiction beyond Indian tribe
12   cases – something the MDL Court itself countenanced against, as the MDL Court insisted
13   that its decision, which was “close,” was limited to the two cases before it.
14                        c. McKesson Has No Colorable Federal Defense
15          McKesson does not, and cannot, dispute that its “government contractor” defense is
16   not viable in this Circuit, because the defense is limited to military equipment contracts.
17   See Cabalce v. Thomas E. Blanchard & Assoc., Inc., 797 F.3d 720, 731 (9th Cir. 2015)
18   (quoting Snell v. Bell Helicopter Textron, Inc., 107 F.3d 744, 746 n.1 (9th Cir. 1997) (“In
19   the Ninth Circuit, however, [the government contractor defense] is only available to
20   contractors who design and manufacturer military equipment.”). Beyond this not
21   insignificant problem, the defense would fail anywhere else, too, because there is no
22
23
     2
24     See McKesson Resp., at 2 (citing Robinson Rancheria v. McKesson Corp., 3:18-cv-
     02525-VC (N.D. Cal. July 18, 2018), Lac Courte Oreilles Band of Superior Chippewa
25   Indians v. McKesson Corp., 3:18-cv-00286-jdp (W.D. Wisc. May 25, 2018), ECF No. 26,
     Red Cliff Band of Lake Superior Chippewa Indians v. McKesson Corp., 3:18-cv-00380-
26   jdp (W.D. Wisc., May 25, 2018), and Cherokee Nation v. McKesson Corp., No. 6:18-cv-
     00056-RAW (E.D. Okla. 2018)). All of these cases were brought by Indian tribes, and
27   two of them, the Lac Courte Oreilles and Cherokee cases, were the two cases decided in
     the MDL Court’s order.
                                                  -9-
 1   suggestion that McKesson warned the government of known risks3 arising from the
 2   performance of its “distribution services,” i.e., of suspicious orders known to McKesson.
 3   McKesson suggests that it satisfies this prong because it is public knowledge, at least at
 4   this point, that opioids themselves are dangerous.        McKesson Opp. at 14-15.         But
 5   McKesson cannot go back and forth as to whether it is providing goods or services. If it is
 6   a “service provider” of “distribution services” (as it presently maintains for purposes of the
 7   “under direction” requirement for removal) it needs to show that it warned the government
 8   about suspicious orders or distribution patterns, not of specific attributes of the product.4
 9   If it said nothing to the government about distribution irregularities, it has no government
10   contractor defense. If there were no irregular distributions at all, McKesson has at least a
11   partial merits defense under state law, but it has no government contractor defense –
12   because the government contractor defense is premised on the notion that the defendant
13   did engage in the alleged conduct, but that it was told to do so, in precise terms, by the
14   government.
15          McKesson’s purported preemption defense is completely unsupported, as
16   McKesson has not cited a single case in which any person, anywhere, has succeeded in
17   asserting this defense under the CSA. It is nothing more than an unsubstantiated theory
18   and, most certainly, not a cognizable defense.
19          McKesson’s purported “federal” standing defense is preposterous.            Prudential
20   standing to bring Arizona claims is a matter of Arizona law.           The only authorities
21   McKesson cites in support of this standing defense, whatever the theory is, is case law
22   holding that there is no right of action under the CSA – but those cases say nothing about
23
     3
24     “Liability for design defects in military equipment cannot be imposed, pursuant to state
     law, when: (1) the United States approved reasonably precise specifications; (2) the
25   equipment conformed to those specifications; and (3) the supplier warned the United
     States about the dangers in the use of the equipment that were known to the supplier but
26   not to the United States.” Boyle v. United Technologies Corp., 487 U.S. 500, 512 (1988).
     4
       If McKesson is providing goods, the defense fails under the first prong of Boyle because,
27   as noted in the Emergency Motion, the goods it provided were commercial goods, and were
     not made to government specifications.
                                                 -10-
 1   state law claims at all, much less anything relating to prudential or constitutional standing
 2   requirements relating to such state law claims.
 3
 4                  3.    McKesson’s “Argument” About a Right of Appeal is Not a
                    Cognizable Argument Concerning the Merits of Remand – It is a
 5                  Threat to Create Further Delays
            McKesson inserts a gratuitous “section” into its brief to point out that remands of
 6
     actions removed under 28 U.S.C. § 1442 are appealable. McKesson Resp., at 17. But that
 7
     is not an argument that remand is wrong- it is a threat to appeal a decision adverse to
 8
     McKesson.      This “argument” and bullying should not be well-taken, and should be
 9
     disregarded.
10
            McKesson makes reference to its recently filed motion seeking a 14-day stay of any
11
     remand order under Fed. R. Civ. P. 62. We address the propriety of a such a 14-day stay,
12
     or any other stay, in a separate opposition filed in response to that motion.
13
                                         III. CONCLUSION
14
            For the reasons stated above, and in Plaintiff’s earlier-filed papers, this action should
15
     be immediately remanded to Pima County Superior Court.
16
     DATED this 3rd day of October, 2018.
17
18                                                       Respectfully Submitted,

19                                                       /s/ Steven C. Mitchell
                                                         Steven C. Mitchell (AZ Bar No. 009775)
20
                                                         MITCHELL & SPEIGHTS, LLC
21                                                       4854 E. Baseline Road, Suite 103
                                                         Mesa, AZ 85206
22                                                       Tel: (602) 244-1520
23                                                       Fax: (602) 267-9394
                                                         steve@mitchellspeights.com
24                                                       sam@mitchellspeights.com
25                                                       Linda Singer
26                                                       (pro hac vice to be submitted)
                                                         MOTLEY RICE LLC
27                                                       401 9th Street NW
                                                  -11-
 1                                                      Suite 1001
                                                        Washington, DC 20004
 2                                                      Tel: (202) 386-9626
 3                                                      Fax: (202) 386-9622
                                                        lsinger@motleyrice.com
 4
                                                        John W. (“Don”) Barrett
 5                                                      (pro hac vice to be submitted)
 6                                                      P.O. Box 927
                                                        404 Court Square North
 7                                                      Lexington, MS 39095
                                                        Tel: (662) 834-2488
 8
                                                        Fax: (662) 834-2628
 9                                                      dbarrett@barrettlawgroup.com
10
11                                CERTIFICATE OF SERVICE

12
13          I hereby certify that on this 3rd day of October 2018, I caused the foregoing

14   document to be filed with the Clerk of this Court via the CM/ECF system, which will send

15   a Notice of Electronic Filing to all counsel of record.

16                                                      /s/ Steven C. Mitchell______
17                                                      Steven C. Mitchell

18
19
20
21
22
23
24
25
26
27

                                                 -12-
